Case 9:18-cv-80176-BB Document 509-6 Entered on FLSD Docket 05/18/2020 Page 1 of 3




                     EXHIBIT 6
Case 9:18-cv-80176-BB Document 509-6 Entered on FLSD Docket 05/18/2020 Page 2 of 3
                                                              Friday, May 8, 2020 at 12:20:06 Eastern Daylight Time

Subject: RE: Caselaw
Date: Wednesday, February 5, 2020 at 10:15:38 AM Eastern Standard Time
From: Zalman Kass
To:      Kyle Roche

Kyle,

I’m following up to see if you have reconsidered your posiLon on producing the documents that Emdan
reviewed in connecLon with draMing his report. Also, have you made a ﬁnal determinaLon regarding the
email from your vendors to Edman?

Thanks,

Zalman



Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Zalman Kass
Sent: Monday, February 03, 2020 5:03 PM
To: Kyle Roche <kyle@rochefreedman.com>
Subject: Caselaw

The drafters of the new Rule clearly contemplated that the term “considered” was something
different than the term “relied,” given that they rejected an earlier draft version of subdivision
(a)(2), which required that the expert's report set forth “the data or other information relied
upon in forming such opinions.” 137 F.R.D. 53, 89 (1991); see Michael E.
Plunkett, Discoverability of Attorney Work Product Reviewed by Expert Witnesses: Have the
1993 Revisions to the Federal Rules of Civil Procedure Changed Anything?, 69 Temple
L.Rev. 451, 479 (1996). “Considered,” which simply means “to take into account,” clearly
invokes a broader spectrum of thought than the phrase “relied upon,” which requires
dependence on the information. See Webster's New Riverside University Dictionary at 301,
993 (1984). Courts have noticed the difference; in Baxter Diagnostics, Inc. v. AVL Scientific
Corp., No. CV 91–4178–RG, 1993 WL 360674 (C.D.Cal., Aug. 6, 1993), the court defined the
word “considered” as encompassing not only documents upon which the experts relied in
forming their opinions but also those documents reviewed by the experts as well. Id. at *1.
In this case, the experts reviewed the documents in connection with forming their opinions.
Thus, they “considered” the information, mandating disclosure.

Karn v. Ingersoll-Rand Co., 168 F.R.D. 633, 635 (N.D. Ind. 1996)

Considering the issue on appeal, the Seventh Circuit concluded that the notes should have

                                                                                                                  Page 1 of 2
Case 9:18-cv-80176-BB Document 509-6 Entered on FLSD Docket 05/18/2020 Page 3 of 3

been produced. “A litigant is required to disclose to his opponent any information ‘considered ’
by the litigant's testifying expert.” Id. (emphasis added). The Court concluded that “[a]
testifying expert must disclose and therefore retain whatever materials are given him to review
in preparing his testimony, even if in the end he does not rely on them in formulating his expert
opinion, because such materials often contain effective ammunition for cross-
examination.” Id. at 751 (citing Committee Notes to 1993 Amendments to Fed.R.Civ.P. 26(a)
(2)); see also In re Pioneer Hi-Bred Int'l, Inc., 238 F.3d 1370, 1375 (Fed.Cir.2001) (“the 1993
amendments to Rule 26 of the Federal Rules of Civil Procedure make clear that documents
and information disclosed to a testifying expert in connection with his testimony are
discoverable by the opposing party, whether or not the expert relies on the documents and
information in preparing his report”); Karn v. Ingersoll-
Rand Co., 168 F.R.D. 633, 635 (N.D.Ind.1996) (“ ‘Considered,’ which simply means ‘to
take into account,’ clearly invokes a broader spectrum of thought than the phrase
‘relied upon,’ which requires dependence on the information.”).

Loff v. The Landings Club, Inc., No. CV405-98, 2006 WL 5537588, at *2 (S.D. Ga. July 17,
2006)




Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.




                                                                                                                  Page 2 of 2
